ORDER

PER CURIAM.
Plaintiffs appeal from the trial court’s judgments entered for defendants on plaintiffs’ claim for rent and possession and for one defendant’s counterclaim for damages. The trial court’s judgments are supported by substantial evidence and are not against the weight of the evidence. No error of law appears and an opinion would have no prece-dential value. However, the parties have been furnished, for their use only, with a memorandum explaining the reasons for this decision. ’
The judgments of the trial court are affirmed. Rule 84.16(b).